Citation Nr: 0524020	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-09 628)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a left ankle 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife 




INTRODUCTION

The veteran served on active duty from April 1980 to April 
1984.

This appeal arose from a January 2002 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  The veteran and his wife testified at a 
personal hearing before a Veterans Law Judge sitting at the 
Indianapolis, Indiana RO.

This case was first considered by the Board in July 2004, at 
which time it was remanded for development.


FINDING OF FACT

A left ankle disability had its onset during the veteran's 
active service.


CONCLUSION OF LAW

A left ankle disability was incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2005).  To implement the provisions of the law, 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In a February 2005 letter, the VA informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letter, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The February 2005 letter also advised the 
appellant to submit any relevant evidence in his possession.  
The Board finds that the February 2005 letter fulfilled VA's 
duty to notify, including the duty to notify the appellant to 
submit any pertinent evidence in his possession, and that any 
defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private lay statements and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the appellant 
has been afforded a VA examination, the Board finds that the 
record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.


Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran has contended that he injured his left ankle in 
service and that he still suffers from residuals of this 
injury.  He stated that in late 1983 he was boarding a ship 
to say goodbye to friends before being sent off for right 
knee surgery.  He was on crutches and stepped on what he 
believes was a coil of rope, twisting his left ankle. The 
veteran then submitted statements from two service comrades 
in March 2004.  One statement indicated that the veteran had 
stepped on a coil of rope while boarding a ship on crutches 
and that he had had to be carried off the ship.  The other 
statement noted that the author had helped carry the veteran 
off the ship after he had hurt his leg (he had already 
injured the other leg).

A December 2003 MRI showed findings suggestive of a 
longitudinal split tear in the peroneus brevis with some 
surrounding synovitis, as well as evidence of an old Grade II 
ankle sprain. In August 2004, a VA examiner reported a 
diagnosis of chronic left ankle sprain, but was unable to 
attribute this condition to service. Based on the veteran's 
account, M.G.S., M.D., in March 2005, however, did express 
the opinion that the current left ankle disability was a 
consequence of the inservice episode.

The evidence indicates that the veteran did injure his left 
ankle during service.  There is also evidence that he has a 
current left ankle disability. Although there is no 
definitive medical opinion, based on a review of all the 
evidence of record, of a relationship between the claimed 
inservice injury and the current condition, it is not 
unreasonable to conclude that such an injury may have had 
chronic residua.

In light of the medical and lay evidence of record, the Board 
finds the question at issue in equipoise. Resolving all 
benefit of the doubt in favor of the veteran under 
38 U.S.C.A. § 5107(b), the Board finds that service 
connection for a left ankle disability is warranted.

ORDER

Service connection for a left ankle disability is granted.





	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


